Title: To Benjamin Franklin from David Hartley, 5 January 1780
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
Jan 5 1780
I writ to you a day or two ago, suddenly, upon an offer of a safe conveyance. I am now told that I may yet write another line by the same conveyance, therefore take this as a Supplement.
I wish to have some opinions & plan formed in my own mind against the meeting of Parlt. viz by the end of this month or the beginning of the next. I am strongly of opinion that some opportunity may occur favorable to peace, & I wd be ready to seize any such, whatever quarter it may come from.—
A word for the truce of ten years.— Put the worst possible case, Suppose it a suspicious & armed truce. Even in such a case, I think any scheme to keep the british Army in America during the ten years wd be reckoned on this side of the water the most absurd of all things. Every disadvantage wd be against the distant country. If there be any inequality in the bargain, it is not against america, but (as I shd think) the contrary. The Compliance of not dictating and driving us out, wd I think be a flattering inducement to good dispositions on the other side. Let us therefore join hands, for A Truce & a Treaty.
As to including other powers I have already sufficiently expressed my Sentiments. Would to God that it might include all the nations of the Earth. But if any party to whom such an offer shd be made, shd say to America (either in words or by their actions) It is not our object to put an end to the American war, we dont wish a truce, therefore you shall not have one; I think America might very fairly say; This is not a Casus fœderis. The restoration of peace was the declared object of that alliance we will discharge all obligations incurred like a nation of honour; But no thanks for this System. And! If! &c &c &c.
You see the bent of every thought & argument of mine, is to make a beginning to lay one stone towards the foundation of Peace and reconciliation— It just now occurs to me to enclose to you a letter wch was sent in July last to the Minister; by wch you will not only see that I am thinking for Peace, at times when you dont know of it; But it will open to you a collateral, & therefore an explanatory view, of the arguments & system wch guide my Conduct— But if I were asked; why shd any one press so forward to treat with the present ministry? Because they alone while they continue in power can treat for Peace.— Well but for their sincerity? I reply, the word Peace gains ground with the public at large, by the very act of tampering with negotiations, whether Ministers themselves are sincere or not.— Well but again for the point of Sincerity? Why as to that I have not much to say. I have at least expected some hold upon their prudence. My argument runs thus. It is a bargain for you (Ministers) to be sincere now. Common prudence may hint that to you; to look to yourselves. I confess to you that it has amazed me beyond measure, that this principle of common selfish prudence has not had the effect wch I expected. It has been upon this principle that I have founded my expectations. I repeat it again. Give me Peace, let it come from whatever quarter it may.
The enclosed letter did not produce any effect; wch leads me to ask you a question, wch is, as I suppose of a public nature. A whisper dropt into my ear about June & July last that instructions wd be sent to Sir H Clinton to treat in America. Has anything of this kind happened? and what terms? I mean to ask, if it be public & proper to give Information.— I see likewise a very extraordinary assertion in the Spanish Manifesto of Motives &c, published last Summer; viz that while the British ministry were consenting, that a friend to Peace shd feel the pulse for accommodation with america, they were at that very period making great offers to France to abandon them. Such a thing had been whispered to me before; but I was much surprized to see it so publicly asserted & by so dignified an authority.
These & many other things, some that I hear, & some that I suspect, make me very cautious what I trust to. You must therefore suppose of me in general that I think & observe many things wch neither time nor prudence will permitt to be explained by communication of letters. My wish at present is to digest thoughts & plans to be in readiness to seize any favorable opening to strike for Peace.
I am totally at a loss to comprehend the likelyhood of the reports respecting Mr Adams, & the drift of his mission to Europe if true. The only guess that I can put together with any semblance of consistence is, whether he may not be coming in consequence of some negotiation transmitted to America thro Sir H Clinton. But this is mere Surmize. I hope to hear from you soon Your affecte
GB
To Dr Franklin
 Addressed: To Dr Franklin / &c &c &c